Citation Nr: 0612964	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for spastic 
paraparesis.

2.  Entitlement to service connection for benign prostatic 
hypertrophy.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
November 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in 
Philadelphia, Pennsylvania that denied service connection for 
spastic paraparesis, benign prostatic hypertrophy, and 
hypertension.


FINDINGS OF FACT

The veteran did not develop chronic spastic paraparesis, 
benign prostatic hypertrophy or hypertension in service or 
for many years thereafter.


CONCLUSIONS OF LAW

1.  Spastic paraparesis was not incurred in or aggravated by 
active service, nor may such be presumed.  38 U.S.C.A. § 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2005).

2.  Benign prostatic hypertrophy was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may 
such be presumed.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a December 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  An 
additional letter was provided in March 2002.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a May 2004 Statement of 
the Case (SOC).  These documents provided him with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's separation examination, morning reports, private 
medical records, a VA examination report, and the veteran's 
National Service Life Insurance records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The veteran claims service connection for spastic 
paraparesis, benign prostatic hypertrophy, and hypertension 
which he asserts were incurred during military service.  

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions; separation 
examination; morning reports; VA medical records and 
examination reports; private medical records; the veteran's 
National Service Life Insurance records; and information from 
the National Personnel Records Center.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service incurrence will be presumed for certain chronic 
diseases, including hypertension and organic diseases of the 
nervous system, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The Board notes that most of the veteran's service medical 
records are unavailable, having been destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  
Morning reports from the veteran's unit reflect that he was 
hospitalized from September 26 to October 1, 1945, when he 
was returned to duty.  The only service medical record on 
file is the report of the veteran's November 1946 separation 
examination, which reflects that no musculoskeletal defects 
were noted, and that the veteran's neurological system, 
cardiovascular system, and genitourinary system were listed 
as normal.  The veteran's blood pressure was 122/74.  The 
service medical records are negative for a diagnosis of 
spastic paraparesis, benign prostatic hypertrophy, or 
cardiovascular disorder.

Information and medical records from the veteran's National 
Service Life Insurance file reflect that he was treated for 
spastic colitis in 1958.  In August 1982, the veteran 
reported that he first noticed a limp in 1945 while on active 
duty, and had increasing symptoms with a work-up in 1954.  In 
August 1982, the veteran was diagnosed with a musculoskeletal 
system and spinal disorder, with bilateral foot drop and 
bilateral hyperreflexia and spasticity of the lower 
extremities.  At that time, his blood pressure was 140/88.  
By a letter dated in June 1975, a private physician, J. U. 
Toglia, MD, noted that the veteran was diagnosed with 
multiple sclerosis in 1953, that diagnosis was questioned in 
1966, and he then underwent a lumbar spinal fusion.  At that 
time the veteran reported a history of occasional lower 
extremity weakness in the early 1940's, and an episode of 
poor vision in 1946.  Dr. Toglia also noted that the 
veteran's father had had similar neurological symptoms, and 
opined that the veteran had spinal cord degenerative disease 
rather than multiple sclerosis. 

In October 2001, the veteran filed claims for service 
connection for spastic paraparesis, which he stated began in 
October 1945, prostate troubles, which began in 1983, and 
hypertension, which began in 1995.  He related that he was 
treated for fever, weakness, and strep throat in November and 
December 1945.  He stated that he had been treated for 
spastic paraparesis and spinal fusion since 1965.  He said he 
began using a cane in 1961, two canes in 1966 after a spinal 
fusion, and that he had been in a wheelchair since August 
2001.

By a statement dated in February 2002 and in several 
subsequent statements, the veteran essentially contended that 
symptoms of his spastic paraparesis began in service, and 
that he noticed leg weakness and spasms at that time.  In 
June 2003 he stated that he did not seek treatment for these 
symptoms in service because he thought they were due to 
fatigue.
 
By a statement dated in April 2002, the veteran said that 
during service, in October 1945, he was treated for numerous 
boils on his back at the base of his spine, and spent five 
days in a hospital.  

At an October 2002 VA examination, the veteran reported that 
he had muscle spasms and easy fatigue of the legs during 
service but did not seek medical attention for this 
complaint.  On examination, the veteran's blood pressure was 
120/60.  Pertinent diagnoses were spastic paraparesis, 
hypertension, controlled, benign prostatic hypertrophy, and 
muscle spasms secondary to spastic paraparesis.  The examiner 
stated, "Because the veteran noticed some spasms in his legs 
and his muscles and easy fatigability even back to his time 
in the service, there is a possibility that these were early 
signs of his neurological disease."  The Board finds that 
the VA examiner's statement is equivocal evidence as it does 
not provide a positive link between the veteran's current 
spastic paraparesis and military service, and moreover is 
based only on his reported in-service symptoms, of which his 
separation examination made no reference.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); see also Bostain v. West, 11 
Vet. App. 124, 127- 28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish a plausible claim); see also 38 C.F.R. § 3.102 
("By reasonable doubt is meant ... a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.").

The veteran has asserted that he incurred spastic 
paraparesis, benign prostatic hypertrophy and hypertension 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, 
including the October 2002 VA examination, that his spastic 
paraparesis began in service, does not constitute competent 
medical evidence of causality.  LeShore v. Brown, 8 Vet. App. 
406 (1995).

The evidence on file demonstrates that the veteran currently 
has spastic paraparesis, benign prostatic hypertrophy, and 
hypertension.  There is no medical evidence of these 
conditions in service, and no evidence of hypertension in the 
first post-service year.  The first medical evidence of 
spastic paraparesis is dated in 1975, when Dr. Toglia 
diagnosed spinal cord degenerative disease, and he referred 
to similar symptoms since 1953.  There is no medical evidence 
linking current benign prostatic hypertrophy and hypertension 
with military service, as required for service connection.  
The weight of the medical evidence does not show that spastic 
paraparesis was incurred in service.

The preponderance of the evidence is against the veteran's 
claims for service connection for spastic paraparesis, benign 
prostatic hypertrophy, and hypertension.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for spastic paraparesis is denied.

Service connection for benign prostatic hypertrophy is 
denied.

Service connection for hypertension is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


